Application for open commission granted and Hon. George A. Benton, official referee, appointed commissioner, to take the testimony of such witnesses as may be produced before Mm in the city of Indianapolis at such time and place as he may designate, giving to the respondent’s attorney notice of such hearings at least ten days prior thereto; upon the condition, however, that the petitioner pay the necessary expenses of the commissioner in taking such evidence, including his traveling expenses and the fees of a stenographer in taking the same; and the respondent may likewise at the same time produce such witnesses as he may desire, but the stenographer’s fees for taMng such testimony shall be paid by the respondent.